ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
This case is before us on remand from the Florida Supreme Court, which quashed our earlier decision reported at Ray v. State, 140 So.3d 702 (Fla. 5th DCA 2014). See Ray v. State, 177 So.3d 1270, 2015 WL 5178595 (Sept.2015). In accordance with the Court’s ruling, we withdraw our mandate issued on June 13, 2014, and remand this matter to the trial court for re-sentencing in conformance with the framework established in chapter 2014-220, Laws of Florida, which has been codified in sections 775.082, 921.1401, and 921.1402 of the Florida Statutes, as explained in Horsley v. State, 160 So.3d 393, 395 (Fla.2015).
REMANDED.
SAWAYA, PALMER and BERGER, JJ., concur.